UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4252


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEOPOLDO ORTIZ-VELASCO, a/k/a Cesar Francisco Castillo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:15-cr-00078-F-1)


Submitted:   December 16, 2016            Decided:   January 4, 2017


Before MOTZ, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jennifer C.
Leisten, Research and Writing Attorney, Raleigh, North Carolina,
for Appellant.     John Stuart Bruce, United States Attorney,
Jennifer P. May-Parker, Barbara D. Kocher, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Leopoldo      Ortiz-Velasco        pled     guilty       to   unlawful       reentry

after deportation following conviction of an aggravated felony,

in    violation      of    8    U.S.C.   § 1326(a),        (b)(2)     (2012),      and   was

sentenced to 24 months in prison.                    He now appeals, contending

that        his     sentence       is     procedurally           and      substantively

unreasonable.        We disagree.

       We    review       the    reasonableness       of    a    sentence       “under     a

deferential        abuse-of-discretion           standard.”            Gall   v.     United

States, 552 U.S. 38, 41 (2007).                   Procedural errors include the

district      court’s      “fail[ure]     to     adequately      explain      the    chosen

sentence — including an explanation for any deviation from the

[Sentencing] Guidelines range.”                   United States v. Carter, 564
F.3d 325,       328    (4th    Cir.    2009)      (internal         quotation      marks

omitted).         Although the court need not “robotically tick through

[18    U.S.C.]      § 3553(a)’s      every       subsection,”        United   States      v.

Johnson, 445 F.3d 339, 345 (4th Cir. 2006), it “must adequately

explain the chosen sentence to allow for meaningful appellate

review and to promote the perception of fair sentencing,” Gall,
552 U.S. at 50.           Even if the court imposes a within-Guidelines-

range sentence, “it must place on the record an individualized

assessment based on the particular facts of the case before it.”

Carter, 564 F.3d at 330 (internal quotation marks omitted).



                                             2
       “Where      the    defendant        or    prosecutor        presents      nonfrivolous

reasons for imposing a different sentence than that set forth in

the advisory Guidelines, a district [court] should address the

party’s      arguments         and    explain        why    [it]    has       rejected    those

arguments.”          Id.      at     328   (internal        quotation     marks       omitted).

While “[t]he context surrounding a district court’s explanation

may    imbue    it   with       enough      content        for   [us]    to    evaluate      both

whether the court considered the § 3553(a) factors and whether

it did so properly,” United States v. Montes-Pineda, 445 F.3d
375, 381 (4th Cir. 2006), we “may not guess at the district

court’s rationale, searching the record for statements by the

Government or defense counsel or for any other clues that might

explain a sentence,” Carter, 564 F.3d at 329-30.

       Only if there are no significant procedural errors do we

consider the substantive reasonableness of the sentence, taking

into account “the totality of the circumstances.”                                     Gall, 552
U.S.    at   51.         We    presume      that     a   sentence       within    a    properly

calculated      Guidelines           range      is   substantively        reasonable,        and

this    presumption           may    be    rebutted      only    “by    showing       that    the

sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.”                 United States v. Louthian, 756 F.3d 295,

306 (4th Cir. 2014).

       The record establishes that the district court considered

and rejected Ortiz-Velasco’s arguments for a downward variance

                                                 3
and sufficiently touched on the most relevant § 3553(a) factors

in fashioning the chosen sentence.              Thus, we conclude that the

sentence   imposed    was   procedurally        reasonable.       Additionally,

having reviewed the record, we hold that Ortiz-Velasco has not

made the showing necessary to rebut the presumption that his

within-Guidelines-range       sentence     is    substantively        reasonable.

Accordingly, we affirm the judgment of the district court.                     We

dispense   with     oral    argument   because         the    facts   and   legal

contentions   are    adequately   presented       in    the   materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       4